DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-3, 6-13 and 41 are objected to because of the following informalities:  
In claim 1 line 6, “the first slot portion” and “the second slot portion” lack antecedent basis.  
In claim 10 line 6, --a-- should be inserted prior to “first”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-13 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Helmer et al. (US 5,857,563) in view of Manahan et al. (US 7,952,039).  
Helmer discloses an actuator assembly for an electrical switch housed in an electrical enclosure (Fig. 1) having a cover (206), the actuator assembly comprising: a slider actuator (16) to be associated with the electrical switch, the slider actuator having  a first slotted portion (36), a second slotted portion (40), and a bridge portion (above 38) connecting the first slotted portion to the second slotted portion, the bridge portion having an upper surface (at 16, Fig. 4) lying in a horizontal plane space above the first slot portion and the second slot portion, the bridge portion having a first recess (entrance of 38) position below the upper surface and a second recess (deep end of 38) within the first recess and configured to be slidably mounted over the electrical switch and engage a toggle of the electrical switch, the slider actuator having a drive link (28) 
Manahan teaches a first recess (entrance of 32hp) and a second recess (deep end of 32hp) within the first recess that is smaller in length than the first recess (see Figs. 5-7).  It would have been obvious to one having ordinary skill in the art before the invention was effectively filed to form a first and second recess, as taught by Manahan, in order to facilitate insertion of the toggle.  
Regarding claim 2, Helmer discloses the first slotted portion is configure to receive a first guide and the second slotted portion is configured to receive a second guide (intended use), and wherein the first and second guides guide sliding movement of the slider actuator relative to the toggle of the electrical switch (intended use).  
Regarding claim 3, Helmer discloses the first guide includes a head portion and the second guide includes a head portion, and each slotted portion includes a lip over 
 
Regarding claim 6, Helmer discloses each ear has a convex surface (see Fig. 6) for engaging the respective surface of the drive link.  
Regarding claim 7, to the extent that Helmer does not disclose the ears being cylindrical, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to use any number of known shapes, such as cylindrical shape, in order to provide a smoother interface between the ears and the drive link.  
Regarding claim 8, Helmer discloses a longitudinal axis of the first ear and the second ear being radially offset from the longitudinal axis of the shaft.  
Regarding claim 9, to the extent that Helmer does not disclose the specific material for the slider actuator, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to use a known material, such as an acetal homopolymer material as the preferred material, in order to provide a wear resistant insulating material, and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design preference.  In re Leshin, 125 USPQ 416.  
Regarding claim 10, Helmer discloses an actuator assembly for a circuit breaker housed in an electrical enclosure having a cover (206), the actuator assembly comprising: a handle assembly (204) including a handle (left side in Fig. 2) to be positioned above the cover, a trip bracket (right side in Fig. 2) to be positioned below a first slotted portion (36), a second slotted portion (40) and a bridge portion (above 38) connecting the first slotted portion to the second slotted portion, the bridge portion having an upper surface (at 16 in Fig. 2) lying in a horizontal plane space above the first slotted portion and the second slotted prortion, the first slotted portion being configure to receive a first guide (intended use) and the second slot portion being configured to receive a second guide (intended use), wherein the first and second guides guide movement of the side actuator (intended use), a first recess (38) disposed under the bridge portion and extending along a length of the slider actuator a first distance sufficient to be positioned over a toggle of the circuit breaker when installed; a second recess (deep end of 38) formed within the first recess and extending along a length of the first recess a second distance sufficient to receive the toggle of the circuit breaker; and a drive link (28) adapted to be engaged with the trip bracket such that rotation of the handle causes rotation of the trip bracket and rotation of the trip bracket translates to linear movement of the slider actuator so that the toggle of the circuit breaker can move.  
Manahan teaches a first recess (entrance of 32hp) extending a first distance and a second recess (deep end of 32hp) within the first recess and extending a second distance, that is less than the first distance (see Figs. 5-7).  It would have been obvious to one having ordinary skill in the art before the invention was effectively filed to form a first and second recess, as taught by Manahan, in order to facilitate insertion of the toggle.  

 discloses at least one wedge (deep end sidewall) extending from a wall of the first recess adjacent the second recess so that the at least one wedge can engage the toggle of the circuit breaker when the slider moves.  
Regarding claim 12, Helmer discloses the first slotted portion including a longitudinal slot and the second slotted portion including a longitudinal slot.  
Regarding claim 13, Helmer discloses each slotted portion includes a lip over which a head of the respective guide rests to at least limit the slider actuator from movement toward the handle.  
Regarding claim 41, Helmer discloses the slotted portions including longitudinal slots. 

Allowable Subject Matter
Claims 14-18 and 20-40 are allowed.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot in view of the new grounds of rejection, as applied.
  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FELIX O FIGUEROA whose telephone number is (571)272-2003. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.